           Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 1 of 13




         In the United States Court of Federal Claims
                                No. 20-1023, 20-1068 (consolidated)
                                     Filed: December 15, 2020
                                    Reissued: January 15, 2021 1

                                               )
    PGLS, LLC                                  )
    d/b/a, PIEDMONT GLOBAL                     )
    LANGUAGE SOLUTIONS,                        )
                                               )
                   Plaintiff,                  )
                                               )
    v.                                         )
                                               )
    THE UNITED STATES,                         )
                                                      Post-Award Bid Protest; Judgment on the
                                               )
                                                      Administrative Record; Tucker Act;
                   Defendant,                  )
                                               )      Federal Supply Schedule; Lowest Price
                                               )      Technically Acceptable; Administrative
                                                      Procedure Act; Arbitrary and Capricious;
    LEGAL INTERPRETING SERVICES,               )
                                                      FAR Part 8; FAR Part 15.
    Inc., d/b/a, LIS SOLUTIONS,                )
                                               )
                   Plaintiff,                  )
                                               )
    v.                                         )
                                               )
    THE UNITED STATES,                         )
                                               )
                   Defendant.                  )
                                               )

                                     OPINION AND ORDER

Alexander Brewer Ginsberg, Pillsbury Winthrop Shaw Pittman, LLP, McLean, VA, for plaintiff.

Ryan Christopher Bradel, Ward & Berry P.L.L.C., Washington, DC, for consolidated-plaintiff.

Bryan Michael Byrd, U.S. Department of Justice, Civil Division, Washington, DC, for defendant.

SMITH, Senior Judge



1       An unredacted version of this opinion was issued under seal on December 15, 2020. The
parties were given an opportunity to propose redactions, and those redactions are included
herein.
          Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 2 of 13




       This action is before the Court on the parties’ Cross-Motions for Judgment on the
Administrative Record. Plaintiff, PGLS, LLC, doing business as Piedmont Global Language
Solutions (“PGLS”), challenges the Federal Bureau of Prisons’s (“BOP” or “Agency”) decision
to cancel Request for Quotations, No. 15BNAS20QRCA0013 (the “Solicitation”) and terminate
PGLS’s Blanket Purchase Agreement No. 15BNAS20A00000068 (the “Contract”). PGLS
Amended Complaint at 1–2, ECF No. 16 [hereinafter Pl.’s Am. Compl.]. Additionally, PGLS
challenges BOP’s “history of illegal sole-source awards to the large business incumbent
contractor.” Id. at 2. On August 25, 2020, Legal Interpreting Services, Inc. doing business as
LIS Solutions (“LIS”), filed its Complaint in the subsequently consolidated case, alleging nearly
identical challenges against BOP. Complaint at 1–2, Case No. 20-1068, ECF No. 1; see also
Order Consolidating Cases, Case No. 20-1068, ECF No. 13. 2

        In response, defendant contends that Count I of LIS’s Amended Complaint should be
dismissed, as LIS lacks standing because “LIS is not the putative awardee, and the corrective
action [would] provide LIS another opportunity to compete.” Defendant’s Motion to Dismiss,
Cross-Motion for Judgment on the Administrative Record, and Opposition to Plaintiff’s Motion
for Judgment on the Administrative Record at 23, ECF No. 28 [hereinafter Def.’s CMJAR].
Additionally, defendant contends that Count II of plaintiffs’ amended complaints should be
dismissed because any challenges to the Agency’s 2017, 2018, 2019, and July 2020 sole source
procurements are moot, as performance under those bridge-contracts has been completed. Id.
Finally, defendant asserts that the Agency’s corrective action should be upheld because the
Contracting Officer’s August 11th Memorandum (“Corrective Action Memo”) provides a
“reasonable and coherent explanation for the agency’s exercise of its discretion to take corrective
action.” Id. For the reasons set forth below, the Court grants-in-part both PGLS’s Motion for
Judgment on the Administrative Record and defendant’s Cross-Motion for Judgment on the
Administrative Record.

    I.        Background

         A.     Current Procurement

        On or about May 7, 2020, BOP issued the Solicitation through the General Service
Administration’s (“GSA”) eBuy portal for foreign language translation and interpretation
services for incarcerated individuals. Administrative Record 59 [hereinafter AR]. BOP sought
to establish a Bureau-wide single-award Blanket Purchase Agreement (“BPA”) to acquire these
services. AR 59. Potential offerors must have a GSA Multiple Award Schedule for the time
period of the BPA, and the required languages must be identified in the offerors’ Federal Supply
Schedule (“FSS”) 738 II, Professional Services Schedule. AR 59. As part of the procurement,
the CO conducted market research, which revealed that at least sixty-five small businesses could
compete and led BOP to designate this procurement as a small business set-aside. AR 29–32;
AR 36. The Agency anticipated placing orders against the BPA in a similar manner to that of an
Indefinite Delivery Indefinite Quantity contract. AR 59. The performance period for each BPA
included a base period of twelve months with four one-year option periods. AR 60.


2     Unless otherwise noted, all citations within this decision are to the record in the lead case,
PGLS, LLC v. United States, Case No. 20-1023.
                                                 2
         Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 3 of 13




        The Solicitation’s Statement of Work (“SOW”) explains that the sought services support
BOP’s Counter Terrorism Unit, which oversees the Agency’s counter-terrorism mission. AR 60.
As part of this oversight, BOP requires language translation services for a “diverse inmate
population, representative of a multitude of languages and dialects.” AR 60. These dialects
“frequently vary due to the ongoing admission and release of offenders committed to the custody
of the [BOP].” AR 60. BOP required that offerors submit a current GSA FSS contract and a
“price list with the quote, which verifies all required languages are included in the GSA
schedule.” AR 60. The Solicitation contains a list of the required languages, utilizing the
Library of Congress designated ISO 639-2/RA, which includes Alaskan, Aramaic, Aztec, Benin,
Indigenous, Native American, Togo, and Trinidad. AR 60–63.

       From October to December of 2019, 75,153 communications required translation, 57% of
which were inmate telephone calls and 42% of which were inmate correspondence, emails, and
audio recordings of inmate visits. AR 63. These communications included, among others,
Spanish, Arabic, Urdu, and Somali. AR 63. Additionally, the Agency responded to pre-award
questions regarding the number of communications translated last year, stating that there was an
“average of 18 thousand foreign language translations per month.” AR 93. The Agency
provided an example of language translation services needed by releasing the April 2020
communications that required translation. AR 93.

       The Solicitation anticipated issuing a single award under Federal Acquisition Regulation
(“FAR”) 15.101-2, using the Lowest Price Technically Acceptable Source Selection process.
AR 78. In making the award, the Agency would evaluate the following three factors: (1)
Technical Acceptability, (2) Price, and (3) Past Performance based on Responsibility. AR 78.
The Technical Acceptability factor included fourteen sub-factors rated as either “acceptable or
unacceptable.” AR 78–80. One of the subfactors within Technical Acceptability asks whether
offerors “address[ed] all languages identified in the Pricing Schedule and the Statement of Work
[] which is available through their GSA FSS contract” because “[a]ll languages identified by the
[BOP] must be on the quoter’s GSA FSS schedule prior to the closing date of the Request for
Quote (RFQ).” AR 78.

       Seven offerors responded to the Solicitation. AR 514. The Agency conducted initial
evaluations and concluded that discussions were needed with certain offerors “to process
deficiencies and significant weaknesses.” AR 514. The Agency entered into discussions with
five offerors, including LIS but not PGLS. AR 531–50. The Agency advised LIS that there was
a “deficiency in [its] proposal,” as LIS “did not provide documentation that clearly states all
languages requested in the SOW are available.” AR 540–42. The Agency instructed offerors to
submit proposal revisions no later than Wednesday, June 17, 2020 at 1:00 p.m. EST. AR
531– 50.

        On June 30, 2020, the Agency awarded the contract to PGLS, as the lowest priced
technically acceptable offeror. AR 862. At award, the Agency had not determined that PGLS
had any deficiencies under the Technical Acceptability factor. See AR 855 (“The technical panel
determined that PGLS LLC,                                 and                        quotes met all
the factors set forth in the evaluation criteria.”); AR 882. On or about July 2, 2020, unsuccessful
offerors were notified of the award to PGLS, which included the disclosure of PGLS’s line-item
pricing for each language. AR 970–85.
                                                3
         Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 4 of 13




       B.      Previous Sole-Source Awards

       In 2002, the Agency competed similar requirements on a small business set-aside basis
and awarded a contract to Advanced Language Systems International, Inc. (“ALSI”).
Defendant’s Response in Opposition to Plaintiffs’ Motions and Cross-Motion for Judgment on
the Administrative Record, Exhibit A, Contracting Officer Declaration ¶ 4, ECF. No. 28
[hereinafter CO Decl.]. ALSI was awarded similar contracts again in 2007 and 2012 when ALSI
subsequently outgrew its eligibility to compete as a small business. Id. ¶ 4.

        In 2017, the Agency awarded a five-year BPA to a HUBZone vendor. Id. ¶ 5. The
Agency anticipated that the transition to the new HUBZone vendor would take three to four
months. Id. However, there were substantial delays during this transition, including the
HUBZone vendor’s difficulty acquiring a physical location, which, in turn, delayed the necessary
installation of a circuit used for monitoring inmate communications. Id. ¶ 6. In the interim,
ALSI provided services on a sole-source basis through a series of Justification and
Authorizations (“J&As”). Id. ¶ 7. Specifically, the Agency issued the following J&As: a 2017
J&A with a period of December 18, 2017 to December 17, 2018; a 2018 J&A with a period of
December 18, 2018 to June 17, 2019; and a 2019 J&A with a period of July 1, 2019 to June 30,
2020. Id. The J&As were issued because the “Counter Terrorism Unit had an urgent and
compelling need to receive the services without interruption to accomplish its national security
mission of sound correctional management through timely monitoring of inmate
communications.” CO Decl. ¶ 7. The Agency further explained that market research showed
that ALSI was the only vendor who could perform the needed services without unacceptable
delays. Id. ¶ 8. Each J&A included an estimated value for the services needed, as well as an
explanation of the unforeseen circumstances that delayed BOP’s transition to the HUBZone
vendor. Id. ¶ 9.

         In 2019, “a security incident was reported regarding an alleged unauthorized use of a
Personal Identify Verification card by personnel working for the HUBZone vendor.” Id. ¶ 6. In
February 2020, the Agency cancelled the HUBZone vendor’s BPA. Id. ¶ 6–7. That same
month, the Agency prepared the Solicitation at issue in the case at bar. Id. ¶ 10. The Agency
awarded a sole-source bridge contract to the incumbent contractor, ALSI, to “permit transition to
PGLS.” CO Decl. ¶ 15. The Agency’s sole-source award was supported by a 2020 J&A, with a
period of July 1, 2020 to September 20, 2020. Id. The 2020 J&A contained an administrative
error, indicating that the Agency was in the process of transitioning to a HUBZone vendor,
instead of PGLS. See id. The Agency clarified its intent, stating that the transition would be
from ALSI to the awardee, PGLS. Id.

       C.      Corrective Action and Procedural History

       On July 10, 2020, LIS protested the award to the General Accountability Office
(“GAO”). AR 1059. On July 14, 2020, the CO issued a stop work order for PGLS’s BPA,
pending resolution of the GAO protest. AR 1043–44. The CO took corrective action by
cancelling the Solicitation with plans to reprocure the requirement under a new solicitation. AR
1200. The corrective action was prompted by the failure of all offerors, including PGLS, to
include every language identified in the SOW in their FSS contract. AR 1199. PGLS’s FSS
contract included a line item for “all other languages,” but the CO determined that she could not
                                                4
         Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 5 of 13




verify whether that line item included “all RFQ SOW languages [] listed.” AR 1199. Thus, the
CO concluded that corrective action was necessary and identified potential reprocurement
options. 3 AR 1200.

        On August 5, 2020, the Agency asked the GAO to dismiss LIS’s protest in light of its
corrective action. AR 1072. PGLS objected to the Agency’s corrective action and indicated that
PGLS and LIS were in negotiations to “settle and withdraw the GAO protest.” See generally AR
1073. On August 11, 2020, the CO summarized the Agency’s rationale for taking corrective
action in the Corrective Action Memo, stating the following:

       Because the solicitation at issue included languages that were not listed on any of
       the offerors’ FSS contracts, those language that were not listed should either be
       competed separately under provisions that allow for full and open competition,
       independently of the GSA Federal Supply Schedule, or all the languages listed in
       the Bureau’s Statement of Work should be procured under one solicitation using
       the procedures for full and open competition.

AR 1200. Further, the Corrective Action Memo stated that PGLS had not met the technical
requirements prior to the RFQ’s closing date. AR 1199. The CO concluded that, although
PGLS included a line item for “all other languages,” such a response failed to meet the technical
requirements because the CO was “unable to verify from that general line item whether the
specific languages identified by [BOP] in its [SOW] are on PGLS’s FSS contract.” AR 1199.
As a result, the CO determined that PGLS’s FSS contract failed to meet the Solicitation’s
requirements. AR 1199.

        On August 13, 2020, the Agency renewed its request that the GAO dismiss the protest
because “the proposed settlement does not resolve the error in the solicitation regarding the use
of the Federal Supply Schedule.” AR 1076. GAO dismissed LIS’s protest as academic due to
the corrective action. See generally AR 1082.

        On August 17, 2020, PGLS filed its Complaint with this Court, asking the Court to (1)
“[d]eclare that BOP’s announced corrective action is arbitrary and capricious and unreasonably
prejudicial to PGLS”; (2) “[d]eclare that the sole source awards to ALSI are improper and violate
the competition requirements of [the Competition in Contracting Act (“CICA”)] and FAR Part
8”; (3) “[e]njoin BOP from issuing further sole source awards to ALSI for the services in
question”; (4) “[e]njoin BOP from terminating PGLS’ Contract”; and (5) “[g]rant PGLS such
other and further relief as the Court may deem just and proper.” PGLS’s Complaint at 13, ECF
No. 1. On August 8, 2020, PGLS filed an Amended Complaint, requesting similar relief. See
Pl.’s Am. Compl. at 29. On September 1, 2020, the Court issued an order consolidating Case

3       As part of the CO’s reprocurement decision, she notes that the disclosure of PGLS’s
prices “may put PGLS at a competitive disadvantage.” Defendant’s Response in Opposition to
Plaintiffs’ Motions and Cross-Motion for Judgment on the Administrative Record, Exhibit A,
Contracting Officer Declaration ¶ 18, ECF. No. 28. As a result, the Agency “decided to conduct
the reprocurement for the services independently of the FSS under one solicitation using the
procedures for full and open competition.” Id.

                                                5
         Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 6 of 13




No. 20-1023 and Case No. 20-1068, as the two cases contained “factual and legal
commonalities.” Order Consolidating Cases at 1, ECF No. 14. On September 11, 2020, LIS
filed its Amended Complaint, requesting identical relief as PGLS. Compare LIS Amended
Complaint at 26–27, ECF No. 19 [hereinafter Consol.-Pl.’s Am. Compl.], with Pl.’s Am. Compl.
at 29.

        On September 4, 2020, defendant filed the Administrative Record. See generally AR,
ECF No. 15. On September 25, 2020, plaintiffs filed their Motions for Judgment on the
Administrative Record. See generally Plaintiff PGLS’s Motion for Judgment on the
Administrative Record and Supporting Memorandum of Points and Authorities, ECF No. 26
[hereinafter Pl.’s MJAR]; see also Plaintiff LIS’s Motion for Judgment on the Administrative
Record and Supporting Memorandum of Points and Authorities, ECF No. 27 [hereinafter
Consol.-Pl.’s MJAR]. On October 16, 2020, defendant filed its Response and Cross-Motion.
See generally Def.’s CMJAR, ECF No. 28. On October 23, 2020, plaintiffs filed their respective
Responses and Replies. See generally Plaintiff LIS’s Response and Reply in Support of its
Motion for Judgment on the Administrative Record, ECF No. 29 [hereinafter Consol.-Pl.’s
Resp.]; see also Plaintiff PGLS, LLC’s Response and Reply in Support of its Motion for
Judgment on the Administrative Record, ECF No. 30 [hereinafter Pl.’s Resp.]. That same day,
plaintiffs filed a motion to strike portions of the contracting officer’s declaration and any
associated references within defendant’s cross-motion. See generally Plaintiffs’ Motion to Strike
or Exclude Portions of the Declaration of Contracting Officer Brooke Garcia and related Portions
of Defendant’s Cross-Motion for Judgment on the Administrative Record, ECF No. 31
[hereinafter Mot. to Strike]. On October 30, 2020, defendant filed its response to plaintiffs’
Motion to Strike and Reply in support of its Motion to Dismiss and Cross-Motion. See generally
Defendant’s Response to Plaintiffs’ Motion to Strike and Reply in support of its Motion to
Dismiss and Cross-Motion for Judgment on the Administrative Record, ECF No. 32 [hereinafter
Def.’s Reply].

        On November 5, 2020, the Court held oral argument. On November 13, 2020, the Court
held a status conference to discuss the possibility of settlement. See generally Status Conference
Order, ECF No. 33. As a result of that status conference, the parties proposed language for a
permanent injunction. See generally Plaintiffs’ Proposed Order Granting Permanent Injunctive
Relief, ECF No. 36; see also Notice of Objection to Plaintiffs’ Proposed Injunction, ECF No. 37.
On November 13, 2020, the Court entered a permanent injunction and indicated that it would
issue a full Opinion and Order to follow. Permanent Injunction, ECF No. 38. This is that
Opinion. The parties’ cross-motions are fully briefed and ripe for review.

   II.     Standard of Review

        This Court’s jurisdictional grant is found primarily in the Tucker Act, which provides the
Court of Federal Claims with the power “to render any judgment upon any claim against the
United States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States . . . in
cases not sounding in tort.” 28 U.S.C. § 1491(a)(1) (2012). This authority exists “without
regard to whether suit is instituted before or after the contract is awarded.” Id. Although the
Tucker Act explicitly waives the sovereign immunity of the United States against such claims, it
“does not create any substantive right enforceable against the United States for money damages.”
                                                6
         Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 7 of 13




United States v. Testan, 424 U.S. 392, 398 (1976). Rather, to fall within the scope of the Tucker
Act, “a plaintiff must identify a separate source of substantive law that creates the right to money
damages.” Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc in relevant
part).

        Standing in bid protests is framed by 28 U.S.C. § 1491(b)(1), which requires that the bid
protest be brought by an “interested party.” A protestor is an “interested party” if it is an actual
or prospective bidder that possesses the requisite direct economic interest. Weeks Marine, Inc.,
v. United States, 575 F.3d 1352, 1359 (Fed. Cir. 2009) (citing Rex Serv. Corp. v. United States,
448 F.3d 1305, 1308 (Fed. Cir. 2006)). “To prove a direct economic interest as a putative
prospective bidder, [the bidder] is required to establish that it had a ‘substantial chance’ of
receiving the contract.” Rex Serv. Corp., 448 F.3d at 1308; see Info. Tech. & Applications Corp.
v. United States, 316 F.3d 1312, 1319 (Fed. Cir. 2003) (“To establish prejudice, [the protestor]
must show that there was a ‘substantial chance’ it would have received the contract award but for
the alleged error in the procurement process.”); see also Statistica, Inc. v. Christopher, 102 F.3d
1577, 1581 (Fed. Cir. 1996).

        Pursuant to Rule 52.1 of the Rules of the Court of Federal Claims (“RCFC”), a party may
file a motion for judgment on the administrative record to request that the Court assess whether
an administrative body, given all disputed and undisputed facts in the record, acted in
compliance with the legal standards governing the decision under review. See Supreme
Foodservice GmbH v. United States, 109 Fed. Cl. 369, 382 (2013) (citing Fort Carson Supp.
Servs. v. United States, 71 Fed. Cl. 571, 585 (2006)). On such a motion, the parties are limited to
the administrative record, and the Court must make findings of fact as if it were conducting a
trial on a paper record. R. Ct. Fed. Cl. 52.1; Bannum, Inc. v. United States, 404 F.3d 1346, 1354
(Fed. Cir. 2005). The Court will then determine whether a party has met its burden of proof
based on the evidence in the record. Bannum, 404 F.3d at 1355.

        This Court reviews bid protests in accordance with the standards set forth in the
Administrative Procedure Act (“APA”), 5 U.S.C. § 706 (2018). Axiom Res. Mgmt. v. United
States, 564 F.3d 1374, 1381 (Fed. Cir. 2009) (citing Impresa Construzioni Geom. Domenico
Garufi v. United States, 238 F.3d 1324, 1332 (Fed. Cir. 2001)). Agency procurement actions
may be set aside only if they are “arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with the law.” 5 U.S.C. § 706 (2018) (incorporated in 28 U.S.C. § 1491(b)(4)). That
highly deferential standard exists in part because agencies and their “[c]ontracting officers are
‘entitled to exercise discretion upon a broad range of issues confronting them in the procurement
process.’” See Savantage Fin. Servs. v. United States, 595 F.3d 1282, 1286 (Fed. Cir. 2010)
(quoting Impresa, 238 F.3d at 1332); see also Advanced Data Concepts v. United States, 216
F.3d 1054, 1058 (Fed. Cir. 2000).

        To succeed on a claim that an agency’s decision violates a statute, regulation, or
procedure, the protestor must show that the alleged violation was “clear and prejudicial.”
Impresa, 238 F.3d at 1333. In reviewing a protestor’s claims, the Court cannot substitute its
judgment for that of an agency, even if reasonable minds could reach differing conclusions.
Bowman Transp., Inc. v. Ark.-Best Freight Sys., Inc., 419 U.S. 281, 285–86 (1974); Honeywell,
Inc. v. United States, 870 F.2d 644, 648 (Fed. Cir. 1989) (Where the Court “finds a reasonable
basis for [an] agency’s action, the [C]ourt should stay its hand even though it might, as an
                                                 7
           Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 8 of 13




original proposition, have reached a different conclusion as to the proper administration and
application of the procurement regulations.”). Accordingly, the Court will “interfere with the
government procurement process ‘only in extremely limited circumstances.’” EP Prods., Inc. v.
United States, 63 Fed. Cl. 220, 223 (2005) (quoting CACI, Inc.-Fed. v. United States, 719 F.2d
1567, 1581 (Fed. Cir. 1983)).

   III.        Discussion

        In their Motions for Judgment on the Administrative Record, both PGLS and LIS focus
on two identical and specific questions. See Pl.’s MJAR at 1; Consol.-Pl.’s MJAR at 1. The
first, which is addressed below, is whether “BOP’s proposed corrective action in this
procurement is arbitrary and capricious?” Id. The second, which is addressed under section B,
is whether “BOP violated [CICA] and various provisions of the [FAR] in connection with its
three-year history of sole-source awards to the large business incumbent contractor?” Id.
Additionally, plaintiffs request permanent injunctive relief, which is addressed under section C.
Id. For the reasons that follow, the Court finds BOP’s corrective action, which resulted in the
cancellation of PGLS’s award and reprocurement of the Solicitation, arbitrary and capricious.

          A.      The Agency’s Corrective Action

        In their Motions for Judgment on the Administrative Record, plaintiffs allege that BOP’s
corrective action is arbitrary and capricious, which is explicitly and implicitly evidenced by
information within the Corrective Action Memo. See Pl.’s MJAR at 28–31; see also
Consol.-Pl.’s MJAR at 29–30. For example, PGLS argues that the Memo “provides no factual
support for the Contracting Officer’s conclusion that the ‘languages that were not listed’ should
be competed separately or, conversely, that ‘all of the languages listed’ should be competed
again under a new procurement.” Pl.’s MJAR at 28. PGLS further asserts that many of the
languages within the Solicitation’s SOW “cannot reasonably be competed” because “they do not
exist”; as a result, BOP “fail[ed] to consider a critical aspect of the problem.” Id.

        PGLS further alleges that BOP “already knew” or “clearly should have known” that
offerors’ FSS contracts did not contain all of the languages within the SOW because BOP had
discussions with certain—but not all—offerors regarding this deficiency and allowed these
offerors to submit a revised quote. Id. at 29. Finally, PGLS argues that BOP “had no reasonable
basis to reject its ‘All Other Languages’ catch-all category that would cover extremely
uncommon languages.” Id. LIS reiterates a number of the arguments raised by PGLS. See
Consol.-Pl.’s MJAR at 29–30.

        In response, defendant argues that the Agency provided a reasonable and coherent
explanation for the corrective action in the Corrective Action Memo, “which aims to remedy the
agency’s faulty determination that each quoter had satisfied the RFQ’s FSS language listing
requirement and reprocure the services in a manner consistent with CICA’s competition
mandate.” Def.’s CMJAR at 35. Defendant further alleges that the Administrative Record
demonstrates that vendors exist who can provide the languages listed within the SOW because
seven quoters “indicated in the narrative portion of the quotes that their linguists could provide
the services for the languages identified in the RFQ’s SOW.” Id. at 37 (internal citations
omitted).
                                                8
         Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 9 of 13




        In response to plaintiffs’ discussion-related arguments, defendant contends that
discussions were confined to the “technical adequacy of the narrative portions of their quotes,
not the FSS contracts that were included with their quotes.” Id. at 43 (citing CO Decl. at ¶ 12).
Finally, defendant argues that PGLS’s catch-all line-item for “All other languages” does not
“verify [whether] PGLS’s FSS contract lists all of the RFQ SOW languages because PGLS did
not quote that line item’s price for each language that is not listed on its FSS contract.” Id. at 39
(citing AR 387; AR 379–82). In other words, defendant argues that the CO was not able to
verify PGLS’s pricing because the prices listed in its Pricing Schedule for the missing RFQ
SOW languages differ from the prices associated with the “All Other Languages” line item. See
id.

        In determining whether an agency’s corrective action is arbitrary and capricious, the
Court considers “whether the decision was based on a consideration of the relevant factors and
whether there has been a clear error of judgment.” Mori Assocs. v. United States, 102 Fed. Cl.
503, 518 (2011) (quoting Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 416
(1971)). The corrective action must be “reasonable under the circumstances and appropriate to
remedy the impropriety.” Prof’l Serv. Indus., Inc. v. United States, 129 Fed. Cl. 190, 203
(quoting Amazon Web Servs., Inc., v. United States, 113 Fed. Cl. 102, 115 (2013)). This standard
of review is “narrow” and does not allow the Court to substitute its judgment for that of the
agency. Mori Assocs. 102 Fed. Cl. at 518. “The Court will instead look to see if an agency has
‘examine[d] the relevant data and articulate[d] a satisfactory explanation for its action.’” Id.
(quoting Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).
The relevant test is whether the agency “provided a coherent and reasonable explanation for its
exercise of discretion.” Id. at 519 (quoting Impresa, 238 F.3dat 1331). In applying that test, the
Court should look to whether the agency “‘entirely failed to consider an important aspect of the
problem, offered an explanation for its decision that runs counter to the evidence before the
agency,’ or made a decision that was ‘so implausible that it could not be ascribed to a difference
in view or the product of agency expertise.’” Id. (quoting Ala. Aircraft Indus., Inc.-Birmingham
v. United States, 586 F.3d 1372, 1375 (Fed. Cir. 2009)).

         The Court will not “rubber-stamp an agency’s unexplained decision,” as doing so “would
be an abdication of the Court’s review function (limited as it may be).” Prof’l Serv. Indus., 129
Fed. Cl. at 206. Although an agency’s decision is afforded a “presumption of regularity,” this
will not shield an agency from a court’s in-depth review. See Great Lakes Dredge & Dock Co.
v. United States, 60 Fed. Cl. 350, 358 (quoting Overton Park, 401 U.S. at 415). Indeed, the
arbitrary and capricious standard is highly deferential, but it does not require the court to accept
“assertions on a critical point that are not otherwise tied to the administrative record and that are
at least in tension with, if not contradicted by, various aspects of that record.” Id. (quoting
Overstreet Elec. Co. v. United States, 47 Fed. Cl. 728, 742 (2000)).

       The record supports finding that BOP’s corrective action, which resulted in the
cancellation of PGLS’s award and reprocurement of the Solicitation, is arbitrary and capricious.
Defendant argues that the Corrective Action Memo “coherently and reasonably summarizes the
need for corrective action,” with the purpose of providing a “remedy [for] the agency’s faulty
determination that each quoter had satisfied the RFQ’s FSS language listing requirement [thus]
reprocur[ing] the services in a manner consistent with CICA’s competition mandate.” Def.’s
CMJAR at 35. However, the Corrective Action Memo does not provide information relevant to
                                                 9
        Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 10 of 13




some issues at present, such as whether the requirements mandate strict compliance with
Solicitation terms or whether corrective action would in fact reasonably cure the Solicitation’s
deficiencies.

         PGLS argues that many of the languages within the Solicitation’s SOW “cannot
reasonably be competed” because “they do not exist,” and, as a result, BOP “fails to consider a
critical aspect of the problem” by cancelling PGLS’s award and reprocuring all of the languages
listed in the SOW. Id. The Court agrees with plaintiff. The Corrective Action Memo does not
comment on the requirement for translation services for languages that technically do not exist;
certain listed “languages” are countries—not languages or dialects—or they are archaic and
uncommon. See AR 1199–200. Moreover, no offerors fulfilled the technical requirement of
providing all languages within the SOW, despite defendant’s insistence that at least “seven
quoters” indicated they had the ability to provide those languages within the narrative portion of
their offer. Def.’s CMJAR at 37 (internal citations omitted). Even assuming at least seven
offerors can provide translation services for all of the languages listed in the SOW, the Agency
cannot confirm whether these offerors proposed the correct language translation services within
each country that speaks more than one language. In short, the record shows that the Agency
failed to consider an important aspect of the problem.

        Additionally, the Agency’s corrective action is at odds with, if not contradicted by,
various parts of the record related to evaluations and discussions. On June 9, 2020, the Agency
conducted a Technical Management Evaluation, which included a review of Technical Subfactor
1 as follows:

       [a]ll languages identified in the pricing schedule and Attachment 1, Statement of
       Work (SOW), are available through the quoters General Service Administration’s
       (GSA) Federal Supply Schedule (FSS) contract. All languages identified in this
       RFQ must be on the vendors GSA FSS prior to the quotation due. Furthermore,
       vendors shall provide a current copy of their respective GSA FSS contract verifying
       all of the languages identified by the Bureau of Prisons are available under GSA
       FSS contract.

Id. (emphasis added). The Technical Evaluation determined that PGLS,                         ,
and                        “met and/or exceeded most of the government’s requirements and
[do] not require discussions to address any deficiencies or significant weaknesses.” AR 514.
Thus, the Technical Management Evaluation makes it clear that the Agency did not find such a
deficiency in PGLS’s offer or with the “All other languages” catch-all in PGLS’s FSS contract.
See AR 381.

        Importantly, the record does not support finding that any error occurred in the Agency’s
assessment of PGLS’s technical acceptability. See AR 514. The Agency specifically stated that
it was conducting discussions with offerors that had deficiencies in specific subfactors, including
Subfactor 1. See AR 514. It seems to the Court that the Agency’s failure to hold similar
discussions with PGLS amounts to a functional acceptance of the “All other languages” line item
in PGLS’s FSS contract. Regardless, defendant asserts that the CO cannot verify whether
PGLS’s catch-all line item covers all the languages listed within the Pricing Schedule because
the prices differ. Def.’s CMJAR at 39 (citing AR 387; AR 379–82). However, the Court
                                                10
        Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 11 of 13




recognized this argument to be a post hoc rationalization, particularly considering that the
Agency did not identify this concern contemporaneously with its corrective action. In reality, the
record supports a determination that the Agency considered PGLS’s offer and found it
technically acceptable for the specific deficiency which it now purports to fix through corrective
action. See AR at 1199.

       The Court will not substitute its judgment for that of the Agency, but it does require a
“coherent and reasonable explanation for the Agency’s exercise of discretion.” Mori Assocs.,
102 Fed. Cl. at 518–19 (quoting Impresa, 238 F.3d at 1331). For the reasons discussed above,
the Court cannot find a reasonable or satisfactory explanation for the Agency’s decision to
terminate PGLS’s award and reprocure the services contained therein. The government’s
position finds no support within the Administrative Record. Therefore, the Court finds the
Agency’s corrective action arbitrary and capricious and contrary to the standards set forth in the
APA, 5 U.S.C. § 706 (2018).

       B.      Sole-Source History

        In addition to plaintiffs’ general arguments relating to the corrective action, plaintiffs
challenge BOP’s history of sole-source awards to incumbent, ALSI. Pl.’s Am. Compl. at 2;
Consol.-Pl.’s Am. Compl. at 2. In plaintiffs’ Motions for Judgment on the Administrative
Record, they argue that the Agency “failed to compete this small business set aside procurement
for years.” Pl.’s MJAR at 34; Consol.-Pl.’s MJAR at 31. Plaintiffs allege the following statutory
and regulatory violations: (1) the Agency’s failure to synopsize and publicize in accordance with
the FAR, and (2) gross inaccuracies within J&A documents, including Federal Procurement Data
System (“FPDS”) reports for the 2017 J&A, 2018 J&A, 2019 J&A, and 2020 J&A. Pl.’s MJAR
at 34–39; Consol.-Pl.’s MJAR at 31–37. As a result, plaintiffs ask the Court to “enjoin BOP
from issuing further sole-source awards to ALSI.” Pl.’s Am. Compl. at 29; Consol.-Pl.’s Am.
Compl. at 27. In response, defendant argues that plaintiffs’ challenges to the government’s prior
sole-source awards to ALSI should be dismissed because the challenges are “moot or for which
plaintiffs lack standing.” Def.’s CMJAR at 31. PGLS replies by clarifying that it is the
“continuing and future sole-sourcing that PGLS asks the Court to enjoin.” Pl.’s Resp. at 11.

       Upon careful review of the parties’ arguments, the Court need not delve into defendant’s
mootness or standing arguments as plaintiffs’ concerns regarding continuing and future
sole-source awards to ALSI are addressed through the Court’s Permanent Injunction. See
generally Permanent Injunction, ECF No. 38. Specifically, the Court ordered that

       [a]s of the earlier of January 15, 2021 or the date on which the transition under
       PGLS’[s] BPA is complete, BOP is enjoined from issuing new orders to Advanced
       Language Systems International, Inc. (ALSI)                under BPA No.
       15BNAS21A00000075 (which BOP awarded to ALSI on September 29, 2020) for
       the language services covered by PGLS’s BPA.

Id. at 1. At present, the Court lacks the jurisdiction over elapsed contracts that were awarded
under a separate and distinct procurement vehicle. Additionally, the Court will not enjoin BOP
from future, hypothetical procurement awards that are not connected to the contract presently at
issue. This would be contrary to the traditional rules of equity jurisdiction.
                                                11
        Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 12 of 13




       C.      Injunctive Relief

        In addition to its merit-based arguments, plaintiffs assert that they are entitled to
permanent injunctive relief. See Pl.’s MJAR at 39–40; see also Consol.-Pl.’s MJAR at 38–39.
The Court will grant permanent injunctive relief if the plaintiff has demonstrated success on the
merits of the case, and after careful consideration of the following three factors: (1) “whether the
plaintiff will suffer irreparable harm if this [C]ourt withholds injunctive relief,” (2) “whether the
balance of hardships to the respective parties favors the grant of injunctive relief,” and (3)
“whether it is in the public interest to grant injunctive relief.” PGBA, LLC v. United States, 389
F.3d 1219, 1229 (Fed. Cir. 2004) (internal citations omitted).

        In determining whether a plaintiff has suffered irreparable injury, the relevant inquiry is
“whether plaintiff has an adequate remedy in the absence of injunction.” Magellan Corp. v.
United States, 27 Fed. Cl. 446, 447–48 (1993). The first factor heavily favors injunctive relief
because of the irreparable harm to PGLS from the Agency’s disclosure of PGLS’s line-item
pricing. See Pl.’s MJAR at 39. The Court does not find the Agency’s reprocurement plan, to
recompete the requirement “under one solicitation using [] procedures for full and open
competition,” to be sufficient to mitigate the harm from the government’s improper disclosure of
PGLS’s line-item prices. See Def.’s CMJAR at 46 (citing CO Decl. at ¶ 18). Without this
Court’s injunction, PGLS may have no remedy because defendant has not suggested, and this
Court has not heard, an alternative to the Agency’s plan to “reprocure independently of the FSS.”
See AR 1200.

        In balancing the hardships to the parties, the Court must “weigh the irreparable harm
plaintiff would suffer absent an injunction against the harm such an injunction would inflict on
defendant.” Rush Constr., Inc. v. United States, 117 Fed. Cl. 85, 103 (2014). The Court
considered the harm to the parties absent an injunction and determined that PGLS will suffer
greater harm than BOP absent an injunction. Specifically, BOP would suffer little to no harm by
issuing orders to ALSI under its BPA, 15BNAS21A00000075, until January 15, 2021 when
PGLS’s transition to the BPA is complete. On the contrary, PGLS would suffer great harm
should the injunction not be granted, as it would be forced to recompete for the requirement after
disclosure of its entire line-item pricing and as it continues to pay for management personnel and
leasing space. See Def.’s MJAR at 39.

       When analyzing public interest, the Court seeks to “preserv[e] the integrity of the
procurement process by requiring the government to follow its procurement regulations.”
Superior Optical Labs, Inc. v. United States, 2020 U.S. Claims LEXIS 2153 at *36 (Fed. Cl. Oct.
21, 2020) (quoting Hosp. Klean of Texas, Inc. v. United States, 65 Fed. Cl. 618, 624 (2005)).
The Agency’s corrective action here was arbitrary and capricious and in derogation with the
standards set forth in the APA, 5 U.S.C. § 706 (2018). After considering all of the
previously-iterated factors, the Court determined injunctive relief was the appropriate remedy.
On November 13, 2020, the Court entered a permanent injunction. See generally Permanent
Injunction, ECF No. 38.




                                                 12
         Case 1:20-cv-01023-LAS Document 51 Filed 01/15/21 Page 13 of 13




         D.      Motion to Strike and Briefing of Consolidated-Plaintiff

        On October 16, 2020, defendant filed its Cross-Motion, along with a declaration from the
Contracting Officer, Brooke Garcia. See generally CO Decl. In response, on October 23, 2020,
plaintiffs filed a motion to strike that declaration and the related portions of defendant’s Cross
Motion. See generally Mot. to Strike. In its Motion, plaintiffs move to strike or exclude
paragraphs 5–10, 15, 17, 18 (final three sentences), 21, and 22 of the Contracting Officer’s
Declaration and the attached ledger, arguing that those portions of the declaration are not
properly before the Court. See id. at 1–2, 15. On October 30, 2020, defendant responded,
arguing that the material plaintiffs challenge “simply summarize[s] information that is already in
the record” and is either “necessary for effective judicial review” or is relevant to the Court’s
injunctive relief analysis. See Def.’s Reply at 2. Upon careful review of the parties’ arguments,
the Court determines that the challenged material is either in the record, as defendant argues, or
provides information necessary for effective judicial review. As such, plaintiffs’ Motion to
Strike is hereby DENIED.

         The Court notes that LIS, while referred to as a consolidated-plaintiff, is more accurately
participating in this matter as an amicus curiae. LIS’s participation as an amicus curiae, does
not require it to file or refile any pleadings. The Court, however, may use information provided
by an amicus to make informed decisions, such as for injunctive relief. See Axiom Res. Mgmt. v.
United States, 78 Fed. Cl. 576, 602 (2007) (citing Kern River Co. v. United States, 257 U.S. 147,
155 (1921)); see also 4 AM. JUR 2d Amicus Curiae § 1 (“The role of an amicus curiae is to
assist the court in cases of general public interest by making suggestions to the court, by
providing supplementary assistance to existing counsel, and by insuring a complete and plenary
presentation of difficult issues so that the court may reach a proper decision. Amicus curiae
presentations assist the court by broadening its perspective on the issues raised by the parties;
among other services, they facilitate informed judicial consideration of a wide variety of
information and points of view that may bear on important legal questions. The appearance of
amicus curiae is permitted for the purpose of assisting the court on matters of law about which
the court is doubtful, rather than presenting a partisan view of the facts.”).

   IV.        Conclusion

       For the reasons set forth above, plaintiff PGLS’s MOTION for Judgment on the
Administrative Record is GRANTED-IN-PART as it pertains to COUNT I and
DENIED-IN-PART as it pertains to Count II. Defendant’s CROSS-MOTION for Judgment on
the Administrative Record and Motion to Dismiss is GRANTED-IN-PART as it pertains to
COUNT II and DENID-IN-PART as it pertains to Count I. For the reasons set forth above,
consolidated-plaintiff LIS’s MOTION for Judgment on the Administrative Record is MOOT.
The Clerk is directed to enter judgment in favor of plaintiff as it pertains to COUNT I and for
defendant as it pertains to COUNT II, consistent with this Opinion. Costs to Plaintiff.

         IT IS SO ORDERED.
                                                     s/   Loren A. Smith
                                                   Loren A. Smith,
                                                   Senior Judge

                                                13
